United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Capp Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-859
Issued: October 19, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 17, 2011 appellant filed a timely appeal from a January 25, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has more than a four percent bilateral thumb permanent
impairment.
FACTUAL HISTORY
On September 1, 2008 appellant, then a 61-year-old clerk, filed an occupational disease
claim (Form CA-2) alleging that he sustained bilateral carpometacarpal (CMC) joint arthritis as a

1

5 U.S.C. § 8101 et seq.

result of his federal employment. Following development of the evidence, OWCP accepted the
claim for bilateral thumb osteoarthritis on May 29, 2009.
In a report dated January 7, 2010, Dr. Richard Rogachefsky, an orthopedic surgeon,
provided a history and results on examination. He noted range of motion for the
metacarpophalangeal (MCP) and interphalangeal (IP) joints of the thumbs. Dr. Rogachefsky
opined that appellant had a 30 percent disability rating based on the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides). In a
report dated January 19, 2010, he stated that he had applied Table 15-2, with a class 3 diagnosis
that had a 30 percent thumb impairment as a default value. Dr. Rogachefsky indicated that there
was no adjustment to the default of 30 percent for each thumb or the equivalent of 11 percent
arm impairment.
OWCP referred the case to its medical adviser for evaluation. In a report dated March 5,
2010, the medical adviser noted that Dr. Rogachefsky had not provided range of motion findings
for the CMC joint and there was no evidence of x-ray results. In a report dated April 15, 2010,
Dr. Rogachefsky stated that the 30 percent impairment was not based on range of motion, but the
diagnosis in Table 15-2. He indicated that he was submitting a fluoroscopy of appellant’s hands.
In a September 13, 2010 report, Dr. Rogachefsky reported that the range of motion for the CMC
was 35 degrees in both thumbs.
In a report dated September 23, 2010, OWCP’s medical adviser recommended that the
case be referred for a second opinion evaluation. The medical adviser stated that the impairment
for 30 percent under Table 15-2 was for a CMC arthroplasty and there was no indication that
surgery had been performed. OWCP’s medical adviser also noted that the range of motion
results were incomplete, as the A.M.A., Guides required measurements for adduction, radial
abduction and opposition.
Appellant was referred to Dr. Wendell Bulmer, an osteopath, for a second opinion
evaluation. In a report dated December 21, 2010, Dr. Bulmer reviewed a history of injury and
provided results on examination. With respect to the CMC joint, he found 35 degrees of
abduction and full opposition. Dr. Bulmer also reported MCP flexion of 45 degrees. He stated
that, “[b]ased on the range of motion testing for the thumb, radial abduction measurements and
linear measurements of thumb adduction, the table for linear measurements of the thumb
opposition and range of motion at [the] MCP and IPJ followed by grade modifier adjustments, he
is at a [g]rade C, labeled thumb impairment values due to lack of radial abduction, reveals [three
percent] thumb impairment due to range of motion.”
In a report dated January 19, 2011, OWCP’s medical adviser noted that Dr. Bulmer found
only the CMC joint was involved. The medical adviser stated that under Table 15-30 there was a
two percent impairment for 40 degrees of abduction and five percent important for 30 degrees,
therefore a four percent impairment if you split the difference. The date of maximum medical
improvement was reported as January 7, 2010.
By decision dated January 25, 2011, OWCP issued schedule awards for four percent
impairment to both thumbs. The period of the awards was six weeks commencing
January 7, 2010.

2

LEGAL PRECEDENT
Section 8107 of FECA provides that, if there is permanent disability involving the loss or
loss of use of a member or function of the body, the claimant is entitled to a schedule award for
the permanent impairment of the scheduled member or function.2 Neither FECA nor the
regulations specify the manner in which the percentage of impairment for a schedule award shall
be determined. For consistent results and to ensure equal justice for all claimants OWCP has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.3
ANALYSIS
OWCP issued a schedule award decision based on its medical adviser’s review of
Dr. Bulmer’s December 21, 2010 report. The medical evidence, however, requires further
development to properly establish the permanent impairment in this case. As OWCP’s medical
adviser pointed out in his September 23, 2010 report, for the CMC joint the A.M.A., Guides
requires measurements for radial abduction, adduction and opposition.4 Dr. Bulmer provided
radial abduction results, but did not provide a specific measurement for adduction and reported
opposition as “full” without providing the measurement in centimeters as required under Figure
15-20. In addition, he stated that there was normal range of motion in the MCP joint, yet he
reported 45 degrees of flexion for the MCP joint, which would result in an impairment under
Table 15-30.5 OWCP’s medical adviser stated that Dr. Bulmer found only the CMC joint was
involved, but did not discuss the MCP joint. The Board notes that Dr. Bulmer did not
acknowledge that the reported flexion results would constitute an impairment under Table 15-30
or discuss causal relationship between any impairment and federal employment.
An appropriate medical report should contain all of the measurements required for a
proper application of Table 15-30. The Board also notes that there is no provision under Table
15-30 for the method used by OWCP’s medical adviser to “split the difference” in determining
the impairment. The A.M.A., Guides clearly state that joint range of motion should be rounded
to the nearest whole number ending in zero.6 If the 35 degrees CMC radial abduction is rounded
to 30 degrees, for example, the thumb impairment is five percent under Table 15-30.7
The case will be remanded to OWCP to obtain a medical report with complete range of
motion measurements and a rationalized medical opinion as to an employment-related permanent

2

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
3

A. George Lampo, 45 ECAB 441 (1994).

4

A.M.A., Guides 462, Table 15-13.

5

Id. at 468, Table 15-30.

6

Id. at 461.

7

Supra note 5.

3

impairment under the sixth edition of the A.M.A., Guides. After such further development as is
deemed necessary, OWCP should issue an appropriate decision.
On appeal, appellant argued that the rating of Dr. Rogachefsky should be applied. As the
OWCP’s medical adviser discussed on September 23, 2010, the impairment identified by
Dr. Rogachefsky under Table 15-2 for a class 3 impairment of 30 percent is for a CMC
arthroplasty, with residual symptoms.8 There was no evidence of record that an arthroplasty was
ever performed in this case. Dr. Rogachefsky failed to provide a reasoned opinion as to why the
arthroplasty rating protocol would be appropriate in this case. His opinion is therefore of
diminished probative value.
CONCLUSION
The Board finds that the case is not in posture for decision and is remanded for further
development of the medical evidence.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs January 25, 2011 is set aside. The case is remanded for further action
consistent with this decision of the Board.
Issued: October 19, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

Id. at 394, Table 15-2.

4

